In a negligence action to recover damages for wrongful death and conscious pain and suffering, plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County, entered February 25, 1969, as, on reconsideration, adhered to the original determination denying her a general preference for trial. Order reversed insofar as appealed from, on the law and the facts and in the exercise of discretion, with $10 costs and disbursements, and general preference granted. In our opinion, the conflict of medical opinion as to the causal relationship between the accident and the death of plaintiff’s husband must be resolved at a trial (Koblein v. City of New York, 30 A D 2d 965; Martin v. Suarez, 30 A D 2d 947; Kahane v. Meehan, 24 A D 2d 768; cf. Kennedy v. Jere J. Cronin, Inc., 33 A D 2d 564). Christ, Acting F. J., Hopkins, Kleinfeld, Brennan and Benjamin, JJ., concur.